Upon the best considerations I have given this case I do not       (362) think the Legislature intended that the sheriff should be liable upon his official bond for omitting to take bail when he executed a capias
in civil cases. They have declared that in such cases "he shall be deemed and stand as special bail, and the plaintiff may proceed to judgment according to the rules thereinafter prescribed." If the sheriff was liable on his official bond for such omission he would be deprived of the opportunity of surrendering the defendant as other bail may do. I think he ought to be proceeded against as bail. But if the plaintiff cannot compel the sheriff in that character as bail to pay the money, I am far from saying that the party has no remedy upon his official bond against his securities.